DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 5-6, 8 as filed 7/5/22 is/are allowed. Claim(s) 1-4, 7, 9-10 is/are hereby cancelled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Koichiro Nakanishi on 8/12/22.
The application has been amended as follows: 
----
Claim(s) 1-4, 7, 9-10 is/are hereby cancelled.  
In claim 8, " The tank device according to claim 7” is hereby replaced with – The tank device according to claim 5--
In claim 5, at the end of the claim please add 

--wherein the first plate-shaped portion is divided into  a third plate-shaped portion and a fourth plate-shaped portion, the second plate-shaped portion is divided into  a fifth plate shaped portion and a sixth plate-shaped portion, in the plan view, a third plate-shaped portion and a fourth plate-shaped portion are non-overlapped with each other, in the plan view, a fifth plate-shaped portion and a sixth plate-shaped portion are non- overlapped with each other, the tank body includes a first side surface and a second side surface opposite each other and a third side surface and a fourth side surface opposite each other, the third plate-shaped portion and the fifth plate-shaped portion abut the first side surface, the second side surface, and the third side surface, the fourth plate-shaped portion and the sixth plate-shaped portion abut the first side surface, the second side surface, and the fourth side surface, and 
a flow path for the liquid is formed between the third plate-shaped portion and the fourth plate-shaped portion and between the fifth plate-shaped portion and the sixth plate-shaped portion.---
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777